Dissenting Opinion.
Faulconer, J.
— I must dissent from the majority opinion which reversed the judgment on the merits for the reason that, in my opinion, no error is properly before this court.
Appellants’ motion for new trial contains two specifications, 1) the decision is not sustained by sufficient evidence, and 2) the decision is contrary to law. The only assignment of error is the overruling of the motion for new trial.
Appellants’ argument is limited to finding-No. 10.and conclusion of law No. 5.
*671Finding No. 10, which appellants argue is not sustained by-sufficient evidence, reads as follows:
“That after the execution of the codicile as above stated, Frank W. Fagel, in the presence of his wife, Frances Fagel, tore up the papers constituting the antenuptial contract between the parties.”
However, appellants admit that the evidence shows that the antenuptial contract was torn up by Frank W. Fagel in the presence of Francis Fagel but contends the evidence conclusively shows this was done prior to the execution of the codicil. Appellants fail to state or cite any authority wherein this fact would prejudice their cause or be reversible error under this section of their argument. In my opinion any error in finding No. 10 is waived and, even if considered error, was not shown to be reversible error.
An error in conclusion of law No. 5 — limiting Frances Fagel to the gift set out in Item II of the last will of the decedent— has, in my opinion, been waived by appellants’ failure to specify such error as a ground in their motion for new trial.
Under Rule 2-6, Rules of the Supreme Court, as amended September 1, 1960, all errors occurring prior to the time of filing a motion for new trial shall be separately specified as grounds for new trial whenever the motion is appropriate. Edwards v. Wyllie (1965), 246 Ind. 261, 203 N. E. 2d 200, 202; Fair Share Organization v. Nagdeman & Sons (1964), 135 Ind. App. 610, 613, 193 N. E. 2d 257 (transfer denied). 2 F. & W., Ind. Pract., § 1733, Comment 1, p. 115 (1963 P. P.); 3 Wiltrout, Ind. Civ. Proc., § 2396, p. 213 (1967).
It was held by this court that a specification of a motion for new trial that the decision of the court is contrary to law presents no question as to the conclusions of law. Dorweiler v. Sinks (1958), 128 Ind. App. 532, 548, 148 N. E. 2d 570 (transfer denied).
The Dorweiler case was decided under Rule 2-6, supra, prior to its 1960 amendment, however, the rule then provided, *672“may be separately specified” which the 1960 amendment changed to provide, “shall be separately specified.” (Emphasis supplied.)
Therefore, in my opinion, any error in the court’s conclusions of law must be made a separate ground in the motion for new trial to be available as error on appeal, except, of course, those arising after the time of the filing of the motion for new trial.
The reason for this is well stated in Bays v. State (1959), 240 Ind. 37, at page 43, 159 N. E. 2d 393, as follows:
“The chief reason for requiring that such errors be set forth as causes in a motion for new trial is that the trial judge have a chance to review the subject matter complained of and correct the error, if any, by granting the motion for new trial prior to appeal.” See also: 2 F. & W., Ind. Pract., § 1814, pp. 141-42 (1963 P.P.); Edwards v. Wyllie, supra.
I am of the opinion this holding is in line with the trend in this State as indicated by the decisions of this court and our Supreme Court; the amendments of Rule 2-6, supra; and the policy to present to the trial court the specific objections to the decision or verdict.
Therefore, for the above reasons I would affirm the decision of the trial court.
Note. — Reported in 225 N. E. 2d 776.